Citation Nr: 1429378	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  12-15 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right knee arthritis.

2.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for diabetes mellitus type II with non-proliferative diabetic retinopathy, to include the question of separate compensable rating for diabetic retinopathy.

3.  Entitlement to service connection for right eye macular edema, as secondary to service-connected diabetes mellitus type II.

4.  Entitlement to service connection for bilateral cataracts, as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1991 to March 2000, with over nine years of active duty service prior to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In September 2009, the RO denied service connection for right knee arthritis; all other issues on appeal were denied as part of the April 2012 rating decision.  The issue of an increased rating for service-connected diabetes mellitus type II reflects the Veteran's disagreement with the non-compensable rating assigned to the service-connected non-proliferative diabetic retinopathy disorder, effective September 21, 2011, because noncompensable complications associated with diabetes mellitus are considered part of the diabetic process and are not separately rated until they meet the criteria for at least a 10 percent rating.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

In May 2014, at a Board videoconference hearing, the Veteran provided testimony from the RO in San Antonio, Texas, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the Veteran's electronic file on the "Virtual VA" system.  The Board has reviewed the Veteran's physical claims files, as well as "Virtual VA" electronic file, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  During the May 2014 Board hearing and prior to the promulgation of a decision by the Board, the Veteran, through the representative, requested withdrawal of the appeal for service connection for right knee arthritis.

2.  During the May 2014 Board hearing and prior to the promulgation of a decision by the Board, the Veteran, through the representative, requested withdrawal of the appeal for a rating in excess of 20 percent for the diabetes mellitus. 

3.  For the entire initial rating period from September 11, 2011, the Veteran's non-proliferative diabetic retinopathy has been manifested by distant vision obtainable after best correction by glasses of 20/40 or better in both eyes, average remaining visual field of vision in the right eye of 50.625, average remaining field of vision in the left eye of 55, but no incapacitating episodes or abnormalities in muscle function.

4.  The Veteran is currently service connected for diabetes mellitus type II.

5.  The Veteran has a current right eye macular edema disorder.

6.  The Veteran's current right eye macular edema disorder is proximately due to, or worsened in severity by, the service-connected diabetes mellitus type II.

7.  The Veteran has current bilateral cataracts.

8.  The Veteran's current bilateral cataracts are not proximately due to, or worsened in severity by, the service-connected diabetes mellitus type II.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met regarding the appeal for service connection for right knee arthritis.  38 U.S.C.A. §§ 7104(a), 7105 (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal have been met regarding the appeal for a rating in excess of 20 percent for diabetes mellitus under Diagnostic Code 7913.  38 U.S.C.A. §§ 7104(a), 7105 (d)(5) (West 2002 & Supp. 2013); 
38 C.F.R. § 20.204 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating for non-proliferative diabetic retinopathy have been met throughout the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.7, 4.76, 4.79, Diagnostic Code 6006 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right eye macular edema, as secondary to service-connected diabetes mellitus type II, have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

5.   The criteria for service connection for bilateral cataracts, as secondary to service-connected diabetes mellitus type II, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue of Service Connection for Right Knee Arthritis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, during the May 2014 Board hearing, the Veteran, through his representative, stated that he wished to withdraw his appeal regarding the issue of service connection for right knee arthritis.  See May 2014 Board hearing transcript at 2.  As a result, there remain no questions of fact or law for appellate consideration on this issue.  See 38 U.S.C.A. § 7104(a) (providing that the Board decides actual "questions in a matter").  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of service connection for right knee arthritis, and the issue will be dismissed.  See 38 C.F.R. § 20.204.

Withdrawal of Issue of Rating in Excess of 20 Percent for Diabetes Mellitus

In this case, during the May 2014 Board hearing, the Veteran, through his representative, stated that he did not contest the 20 percent disability rating assigned for the service-connected diabetes mellitus (under the rating criteria at Diagnostic Code 7913).  See May 2014 Board hearing transcript.  Instead, the Veteran's sole contention arising from the appealed issue, characterized as rating for diabetes mellitus with non-proliferative diabetic retinopathy, was that a separate compensable (at least 10 percent) rating should be assigned for the diabetic retinopathy.  In this decision, the Board is adjudicating the issue of a separate compensable rating for the diabetic retinopathy.  As a result of limiting the rating issue to the question of separate rating for diabetic retinopathy, there remain no questions of fact or law for appellate consideration on the question of rating the diabetes mellitus (under Diagnostic Code 7913).  See 38 U.S.C.A. § 7104(a) (providing that the Board decides actual "questions in a matter").  Accordingly, the Board does not have jurisdiction to review the question of rating of the diabetes mellitus (under Diagnostic Code 7913), and that aspect of the rating issue will be dismissed.  See 38 C.F.R. § 20.204.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In an October 2011 letter, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, including when claimed as secondary to a service-connected disability, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The VCAA notice letter included provisions for disability ratings and for the effective date.  As the claim for an increased rating for diabetes mellitus type II is essentially an appeal of the initial non-compensable rating assigned to service-connected non-proliferative diabetic retinopathy, no additional VCAA notice is required.  See May 2014 Board hearing transcript at 3, 10-11; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, the May 2014 Board hearing transcript, and the Veteran's statements.

The Veteran was afforded a VA examination, administered by QTC medical services, in November 2011 to examine the eyes.  The VA examiner interviewed the Veteran about past and current symptomatology, conducted a physical examination of the eyes, performed clinical testing, listed the clinical findings relevant to the rating criteria, and provided the requested opinions.  Accordingly, the Board finds that the November 2011 VA (QTC) examination report and medical opinion are adequate and no further medical examination or opinion is needed to decide the issues on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter, and no further development is required to comply with the duty to assist in developing the facts pertinent to the issues on appeal.  In view of the foregoing, the Board will proceed with appellate review.


Disability Rating Criteria 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In this case, the Veteran's diabetes mellitus type II with non-proliferative diabetic retinopathy has been assigned a 20 percent disability rating under Diagnostic Code 7913, which falls under the Schedule of Ratings for the Endocrine System, found in 38 C.F.R. § 4.119.  However, during the May 2014 Board hearing, the Veteran, through the representative, testified that the 20 percent disability rating for diabetes mellitus type II is appropriate, and makes no contentions regarding an increased rating under the criteria found under Diagnostic Code 7913.  See Board hearing transcript at 10.  Instead, the Veteran seeks a separate compensable (at least 10 percent) rating for service-connected non-proliferative diabetic retinopathy, which is presently rated together with the diabetes because non-compensable complications associated with diabetes mellitus are considered part of the diabetic process, to be rated together with the diabetes until they are at least 10 percent disability.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  By rating the retinopathy together with the diabetes, the retinopathy is implicitly rated as 0 percent (noncompensably) disabling.  The rating criteria for retinopathy are discussed in more detail in the analysis portion below, accordingly labeled as initial rating for non-proliferative diabetic retinopathy.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Initial Rating for Non-Proliferative Diabetic Retinopathy

The Veteran asserts that an initial compensable disability rating is warranted for service-connected non-proliferative diabetic retinopathy.  Specifically, the Veteran contends that non-proliferative diabetic retinopathy has manifested eye symptoms and impairment including leaking of blood fluid into the retinas, which causes visual impairment including bright dots and blocked vision.  See May 2014 Board hearing transcript at 3.

The evaluation of diabetic retinopathy is governed by 38 C.F.R. § 4.79, Diagnostic Code 6006, which directs that eye disabilities are to be rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating. 

Incapacitating Episodes

In regard to the first method of evaluation, under the General Rating Formula based on incapacitating episodes, the following ratings apply: a 10 percent rating is warranted for diabetic retinopathy with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months; a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the previous 12 months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months.  A 60 percent rating is warranted for retinopathy with incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  Id.  A note to Diagnostic Code 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran's non-proliferative diabetic retinopathy was manifested by incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during any 12-month period of the entire rating period, as required for a higher disability rating of 10 percent.  The November 2011 VA examination report indicates that the Veteran has not had any incapacitating episodes attributable to any eye disorder during the previous 12 months.  VA treatment records do not reveal any incapacitating episodes attributable to any eye disorder over any 12-month period.   The Veteran did not testify or submit statements to suggest that he has had any incapacitating episodes attributable to any eye disorder.  

For these reasons, the Board finds that an initial compensable rating based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.  As such, it is considered more favorable to rate the Veteran's retinopathy based on visual impairment.  The regulations direct that evaluation of visual impairment is to be rated based on the consideration of three factors: 1) impairment of visual acuity (excluding developmental errors of refraction), 2) visual field, and 3) muscle function.  38 C.F.R. § 4.75 (2013).  However, examinations of visual fields or muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.

Visual Acuity

In regard to the second method of rating, 38 C.F.R. § 4.76 directs that an examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Smeller's test type or its equivalent.  To warrant a 10 percent rating based on impairment of central visual acuity, the vision in one eye must be at least 20/50.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2013).

Central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, the visual acuity of the poorer eye is to be evaluated using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against a finding that the Veteran's non-proliferative diabetic retinopathy was manifested by vision in one eye of at least 20/50.  The November 2011 VA examiner measured the Veteran's visual acuity.  The Veteran demonstrated corrected distance vision to 20/40 or better in both eyes.  The VA examiner did not indicate that the lens required to correct distance in the poorer eye differed by more than three diopters from the lens required to correct distance vision in the better eye.  VA treatment records from May 2014, May 2012, September 2011, and August 2011 all include measurements of the Veteran's visual acuity.  In each instance, the Veteran demonstrated corrected distance vision of 20/40 or better in both eyes, without a difference of more than three diopters between the lenses used on each eye.  The Veteran has neither testified nor submitted statements or private medical records to indicate that corrected distance vision in either eye is worse than 20/40.

In sum, the weight of the lay and medical evidence is against finding that non-proliferative diabetic retinopathy manifested impairment of central visual acuity measured by vision in at least one eye as 20/50 or worse.  As such, the Board finds that a compensable initial disability rating for non-proliferative diabetic retinopathy is not warranted based on impairment of central visual acuity.  38 C.F.R. §§ 4.3, 4.7.


Visual Field

Examinations of visual fields will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  38 C.F.R. § 4.75(b).  Here, the November 2011 VA examiner indicated that the Veteran had a visual field defect (or a condition that may result in a visual field defect).  The November 2011 VA examiner also indicated that the Veteran had neither loss of visual field nor contraction of visual field; nevertheless, the results of visual field testing (Goldmann perimetry test) were included in the examination report.  

38 C.F.R. § 4.76a (2013) explains that the normal visual field extent at eight principal meridians is (expressed in degrees): Temporally: 85, Down temporally: 85, Down: 65, Down nasally: 50, Nasally: 60, Up nasally: 55, Up: 45, Up temporally: 55.  The combined sum is 500.  To calculate the visual field, determine the average concentric contraction of the visual field of each eye by measuring the remaining visual field (in degrees) at each of eight principal meridians 45 degrees apart, adding them, and dividing the sum by eight.  Id.

The rating criteria dictate that when the remaining visual field is 46-60 degrees, a 10 percent rating is applied for unilateral or bilateral impairment; alternatively, each affected eye may be evaluated as 20/50.  When the remaining visual field is 31-45 degrees, a 10 percent rating is applied for unilateral and a 30 percent rating is applied for bilateral; or alternatively each affected eye may be evaluated as 20/70. When the remaining visual field is 16-30 degrees, a 10 percent rating is applied for unilateral and a 50 percent rating is applied for bilateral; or alternatively each affected eye may be evaluated as 20/100.  Id.

As noted above, the November 2011 VA examiner performed a Goldmann perimetry test.  In the right eye, the meridians were approximately: Temporally: 
65 (loss of 20), Down temporally: 80 (loss of 5), Down: 55 (loss of 10), Down nasally: 50 (no loss), Nasally: 45 (loss of 15), Up nasally: 35 (loss of 20), Up: 
35 (loss of 20), Up temporally: 50 (loss of 5).  The combined sum of the right eye meridians is 405, resulting in an average remaining field of vision in the right eye of 50.625.  In the left eye, the meridians were approximately: Temporally: 90 (no loss), Down temporally: 80 (loss of 5), Down: 60 (loss of 5), Down nasally: 45 (loss of 5), Nasally: 45 (loss of 15), Up nasally: 40 (loss of 15), Up: 40 (loss of 15), Up temporally: 55 (no loss).  The combined sum of the left eye meridians is 440, resulting in an average remaining field of vision in the left eye of 55.  The Goldmann perimetry test results from the November 2011 VA examination are the only such results for the entire rating period.

Thus, on review of the evidence, lay and medical, the Board finds that the remaining visual field in the right eye is 50.625 and the remaining visual field in the left eye is 55.  The November 2011 VA examiner did not clearly state whether bilateral non-proliferative diabetic retinopathy was the cause of these abnormal results, but the examiner did indicate that the Veteran had a condition that may result in a visual field defect.  After resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for a separate initial disability rating of 
10 percent, but no higher, for the service-connected bilateral non-proliferative diabetic retinopathy is warranted based on impairment of visual fields.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.85, Diagnostic Code 6080.  Because the preponderance of the evidence is against the appeal for an initial rating in excess of 10 percent for the entire rating period, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Within this context, the Board has also considered a disability rating for impairment of visual fields under Diagnostic Code 6081.  38 C.F.R. § 4.85.  However, as the evidence does not demonstrate scotoma, and a 10 percent disability rating has already been assigned under Diagnostic Code 6080, a separate rating under this code is not applicable.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

Furthermore, to determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service connected, the regulations indicate that the visual acuity and visual field defect (expressed as a level of visual acuity) should be separately evaluated, and then combined under the provisions of § 4.25.  38 C.F.R. § 4.77(c) (2013). However, as discussed above, the Veteran's visual acuity does not warrant a compensable rating, and thus there is not a separate rating to combine in this instance.

Muscle Function

Examinations of muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  38 C.F.R. § 4.75(b).  The Board considered a separate rating for muscle function; however, the November 2011 VA examiner specifically found that diplopia was not present in either of the Veteran's eyes, and muscle functioning of the eyes is evaluated based on the degree of diplopia.  VA treatment records do not indicate diplopia in either eye, and the Veteran has neither testified nor submitted statements to support such a finding.  Accordingly, the Board finds that a compensable initial disability rating for non-proliferative diabetic retinopathy is not warranted based on impairment of muscle function.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the non-proliferative diabetic retinopathy fails to show anything unique or unusual about the Veteran's non-proliferative diabetic retinopathy that would render the schedular criteria inadequate.  The Veteran's reported symptoms are leaking of blood fluid into the retinas, which causes visual impairment including bright dots and blocked vision.  See Board hearing transcript at 3.  Visual impairment, measured by impairment of visual acuity and impairment of visual fields, is explicitly part of the schedular rating criteria.  As such, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, and his disability picture is thus contemplated by the rating schedule.  Accordingly, the assigned schedular rating is adequate, and extraschedular referral under 38 C.F.R. § 3.321(b) for this disability is not warranted.

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not stated, the representative has not asserted, and the record does not otherwise suggest that the Veteran is unable to secure or follow substantially gainful employment due to the service-connected non-proliferative diabetic retinopathy or other service-connected disabilities in conjunction with the retinopathy; therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran.  See Rice, 22 Vet. App. at 453-54.


Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Right Eye Macular Edema

The Veteran is service connected for diabetes mellitus type II.  The RO granted service connection for diabetes mellitus in a June 2003 rating decision, effective March 2, 2000, several years before the Veteran submitted the claims for service connection that are currently on appeal.

The Veteran asserts that a current right eye macular edema disorder is related to service-connected diabetes mellitus type II.  See May 2012 VA Form 9. Specifically, the Veteran contends that he has been diagnosed with diabetic macular edema, which, as the name suggests, derives from service-connected diabetes mellitus type II.  See Board hearing transcript at 4-5.

The Board finds that the Veteran has a current right eye macular edema disorder.  Macular edema is listed among the Veteran's active problems on VA treatment records from May 2014.  Although a right eye macular edema disorder was not specifically noted by the VA ophthalmologists who provided treatment in May 2014, the right eye macular edema disorder was diagnosed by the November 2011 VA eye examiner.

On review of the evidence, the Board finds that the weight of the lay and medical evidence is at least in equipoise as to whether the current right eye macular edema disorder is proximately due to, or worsened in severity by, the service-connected diabetes-mellitus type II.  The November 2011 VA examiner opined that the right eye macular edema disorder is "related to poor control of diabetes, [but not related to] having diabetes in general.  The way it occurred is by having diabetes out of control."  The VA examiner did not specifically state whether it is at least as likely as not that right eye macular edema is proximately due to, or worsened in severity by, the service-connected diabetes-mellitus type II; however, the VA examiner opined that non-proliferative diabetic retinopathy is "just due to a disease of life of progression from voluntary noncompliance and poor control of the diabetes."  This logic mirrors the VA examiner's explanation of how the right eye macular edema developed; specifically, that the disorder is due to poor management of service-connected diabetes mellitus type II.  While the VA examiner did not explicitly state that non-proliferative diabetic retinopathy is proximately due to, or worsened in severity by, the service-connected diabetes-mellitus type II, the examiner's rationale supports such an opinion.  Using this evidence, the RO granted service connection for non-proliferative diabetic retinopathy in the April 2012 rating decision.

The November 2011 VA examiner limited the medical opinion on the right eye macular edema disorder to the question of relationship to service.  The opinion did not directly address the secondary questions of whether it is as likely as not that right eye macular edema is proximately due to, or worsened in severity by, the service-connected diabetes-mellitus type II.  However, on review of the VA examiner's reasoning - which includes statements to support a finding that the right eye macular edema disorder is due to diabetes mellitus type II, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the right eye macular edema disorder is proximately due to, or worsened in severity by, the service-connected diabetes-mellitus type II.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting the service connection for right eye macular edema on a secondary theory of service connection, and because the Veteran explicitly limited the appeal for service connection for right eye macular edema to a secondary theory, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d).

Service Connection for Bilateral Cataracts

Similarly, the Veteran asserts that current bilateral cataracts are secondary to service-connected diabetes mellitus type II.  The Veteran contends that bilateral cataracts were caused by service-connected diabetes mellitus type II.  See September 2011 VA Form 21-526b.

The Board finds that the Veteran has current bilateral cataracts.  The November 2011 VA examiner included the bilateral cataracts diagnosis on the examination report after physically examining the Veteran's eyes and performing the appropriate clinical tests.

On review of the all the evidence, the weight of the lay and medical evidence is against finding that current bilateral cataracts are proximately due to, or worsened in severity by, the service-connected diabetes-mellitus type II.  The November 2011 VA examiner opined that cataracts are "a disease of aging and not of diabetes."  Although the VA examiner also stated that "the early presence of his examination of diabetes may be in fact from non-compliance allowing aging changes to rapidly advance," the Board finds that such a statement, by itself, does not support a finding that current bilateral cataracts are proximately due to, or worsened in severity by, the service-connected diabetes-mellitus type II.  The Veteran has presented for eye treatment on several occasions at VA medical facilities; however, the VA treatment records do not include any indication that cataracts are proximately due to, or worsened in severity by, the service-connected diabetes-mellitus type II.

To the extent that the Veteran has claimed that bilateral cataracts were caused by service-connected diabetes mellitus type II, the evidence has not demonstrated that the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of the bilateral cataracts.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Given the facts above, a competent medical opinion in this case would require understanding of the aging process, knowledge of how the disease processes of both diabetes mellitus and cataracts work, and the ability to differentiate between the effects of diabetes mellitus type II, aging, and other physiological and environmental factors that can impact eye health.  As the record does not reflect that the Veteran has such understanding or ability, the Veteran's opinion regarding the etiology of the current bilateral cataracts.  Accordingly, the Board finds that the weight of the lay and medical evidence is against finding that current bilateral cataracts are proximately due to, or worsened in severity by, the service-connected diabetes-mellitus type II.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Because the Veteran explicitly limited the appeal for service connection for bilateral cataracts to a secondary theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d).


ORDER

The appeal for service connection for right knee arthritis is dismissed.

The appeal for a rating in excess of 20 percent for diabetes mellitus is dismissed

A separate disability rating of 10 percent for non-proliferative diabetic retinopathy is granted. 

Service connection for right eye macular edema disorder, as secondary to service-connected diabetes mellitus type II, is granted.

Service connection for bilateral cataracts, as secondary to service-connected diabetes mellitus type II, is denied.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


